EP 237 Final Earning Agreement (Amending and Restating the Original EP 237 Earning Agreement) Paltar Petroleum Limited (ACN ) Nation Energy (Australia) Pty Ltd (ACN 606 533 046) Contents 1. Defined terms 2 2. Initial Consideration 2 3. Farm-in and Operator 3 4. Operating Committee 9 5. Work Programs and Budgets 12 6. Production Licences 14 7. Default 15 8. Relinquishments and renewals 17 9. Transfer of interest or rights 17 10. Withdrawal from Agreement 18 11. Relationship of Parties and Tax 19 12. Confidential Information 21 13. Force majeure 22 14. Notices 23 15. Applicable law and arbitration 24 16. Term 24 17. General provisions 25 18. Definitions 27 Schedule 1: Royalties Schedule 2: Work Program and Budget for Permit Years 4 and 5 Annex 1: Accounting Procedure EP 237 Final Earning Agreement (Amending and
